I dissent. I am unable to agree with the result of the majority of the court in this case, or in the reasoning advanced in any of the opinions concurring therein.
I agree with the statement in the special concurring opinion of Mr. Justice Matthews that the paramount rule of construction of statutes is the intention of the legislature, and when it has been ascertained, it must be given effect.
Every part of the statute must be made operative if it is possible to do so. (In re McLure's Estate, 68 Mont. 556,220 P. 527; City of Billings v. Public Service Commission,67 Mont. 29, 214 P. 608; Daley v. Torrey, 71 Mont. 516,230 P. 782; Stange v. Esval, 67 Mont. 301, 215 P. 807.) Statutes must be so construed that no word therein is to be considered meaningless if such a construction can be reasonably found that will give it effect. (In re McLure's Estate, supra;Daley v. Torrey, supra; State ex rel. Foot v. DistrictCourt, 77 Mont. 290, 250 P. 973, 49 A.L.R. 398; Mid-NorthernOil Co. v. Walker, 65 Mont. 414, 211 P. 353; State v.Mason, 62 Mont. 180, 104 P. 358; Dosen v. East Butte C.Min. Co., 78 Mont. 579, 254 P. 880.) This is said to be an elementary rule of statutory construction. (In re McLure'sEstate, supra; State ex rel. Smith v. Duncan, 55 Mont. 376,177 P. 248; State ex rel. Koefod v. Board of Commrs.,56 Mont. 355, 185 P. 147.)
The rule referred to above is grounded on the presumption that the legislature did not use words without meaning. (State exrel. Smith v. Duncan, supra.) The court construing a statute has to determine the legislative intent from the language employed (McNair v. School District, 87 Mont. 423,288 P. 188, 69 A.L.R. 866), before referring to the other rules of construction. (Great Northern Utilities Co. v. Public ServiceCommission, 88 Mont. 180, 293 P. 294.)
In the case of State ex rel. Murray v. Walker, 64 Mont. 215,210 P. 90, 92, this court said: "While it is a general rule that *Page 425 
it is the duty of this court to ascertain the intention of the legislature, if possible, and construe the Act with reference to that intention, it is equally true that the intention must be gathered from the language employed by the lawmakers and not from street rumors." A supposed unexpressed intention of the legislature cannot override the clear import of the language employed. (Equitable Life Assur. Co. v. Hart, 55 Mont. 76,173 P. 1062.)
To adopt the construction of section 8273, as amended by Chapter 39 of the Laws of 1927, namely, that it was the intention of the legislature to have the law with reference to the affidavit of good faith required to be appended to chattel mortgages apply to the extent that the affidavit is to be made by the mortgagee, is to render the words "such corporation" meaningless, in the light of another recognized rule of statutory construction.
The only corporation referred to in the section is the mortgagor. A relative clause must be construed to relate to the nearest antecedent that will make sense. (State v. CentennialBrewing Co., 55 Mont. 500, 179 P. 296; Cobban Realty Co. v.Chicago etc. R. Co., 58 Mont. 188, 190 P. 988; State ex rel.Hinz v. Moody, 71 Mont. 473, 230 P. 575.)
The only possible construction of the section to be adopted which will not render the words "such corporation" meaningless, and hence in violation of the well-recognized rules stated above, is that the legislature intended that the affidavit of good faith should be in the form of the affidavit appended to a chattel mortgage but executed by the mortgagor corporation.
The question here is not in any way affected by the provisions of section 93, Revised Codes of 1921. That section provides only that when a section, or part of a statute, is amended, the portions which are not altered are to be considered as having been the law from the time when they were enacted, which has the effect of preventing there being between the time of the demise of the old law and the birth of the new, an infinitesimal period of time during which there was no law on the subject, and also preventing the loss of rights and privileges *Page 426 
acquired under the law prior to the amendment but which might be lost or affected if the old law were to be considered repealed. It is a familiar rule of statutory construction that the re-enactment of the unchanged portion of a law so amended does not affect its meaning or enlarge its scope, subject, however, to the exception of clearly ascertainable legislative intent to the contrary. (Snidow v. Montana Home for the Aged, 88 Mont. 337,292 P. 722.)
The legislature retained the words "such corporation" in the amended Act, and while it may be that under the 1895 Act in the original Codes those words were limited to the meaning, namely, that the entire last clause related only to the officers of the corporation who might execute the affidavit, when the amendment in its present form was made, the legislature retained the quoted words, and they must be construed in the light of the amendment and given effect, if possible. To say they retain the meaning originally ascribed to them is to render them meaningless; on the other hand, to assert that the provision of the chattel mortgage laws with reference to the execution of affidavits of good faith applies to the extent that the mortgagee must make the affidavit, likewise renders them meaningless.
As demonstrated above, a construction can be adopted whereby these words are given a reasonable meaning which is not in contravention of any expressed intention of the legislature as found in either the section under consideration or the sections of the chattel mortgage law incorporated therein by reference. Hence I conclude that the mortgagor corporation should make the affidavit of good faith through the medium of one of the officers thereof mentioned in the section. Therefore the mortgage in question is valid and the judgment should be affirmed. *Page 427